Citation Nr: 1724378	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-22 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C with liver dysfunction.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, claimed as secondary to hepatitis C and/or due to exposure to Agent Orange and asbestos.  
 
4.  Entitlement to service connection for diverticulosis (also claimed as diarrhea), claimed as secondary to hepatitis C and/or due to exposure to Agent Orange and asbestos.

5.  Entitlement to service connection for disability manifested as nausea and vomiting, claimed as secondary to hepatitis C and/or due to exposure to Agent Orange and asbestos.  

6.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hepatitis C and/or due to exposure to Agent Orange and asbestos.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from November 1968 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from May 2010, May 2012, and July 2015 rating decisions.  In the May 2010 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In the May 2012 rating decision, the RO denied service connection for hepatitis C with liver dysfunction, hypertension, diverticulosis, erectile dysfunction, and a disability manifested as nausea and vomiting.  In the July 2015 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran timely appealed all rating decisions. 

The Board notes that the Veteran also filed notices of disagreement for the denial of service connection for glaucoma, asthma, sleep apnea, skin rash and hair loss (as reflected in the May 2012 rating decision).  In a May 2014 statement, the Veteran indicated that he did not want to appeal these issues to the Board, thus, these issues are not before the Board.  

The Board additionally notes prior to certification of the issues to the Board, additional relevant medical evidence, specifically an April 2016 positive medical opinion for the hepatitis C claim has been added to the record after the RO's last adjudication of the claim in the March 2016 statement of the case (SOC).  However, as discussed in the decision below, given the Board has granted the claim for service connection for hepatitis C with liver dysfunction, representing a full grant of the benefits sought, the Veteran is not prejudiced by the Board considering such evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37.  Regarding the new evidence as it relates to the Veteran's remaining claims for service connection, the RO will have opportunity to review the additional evidence on remand.  

The Veteran's claims for entitlement to service connection for hepatitis C with liver dysfunction and tinnitus are addressed in the decision below.  The issues of entitlement to service connection for hypertension, diverticulosis, erectile dysfunction, bilateral hearing loss, and a disability manifested as nausea and vomiting are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's hepatitis C with liver dysfunction is attributable to his active military service.

2.  The Veteran's tinnitus is attributable to his active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in the Veteran's favor, the criteria for service connection for hepatitis C with liver dysfunction are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With reasonable doubt resolved in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cirrhosis of the liver and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Also, there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

I.  Hepatitis C

The Board notes that although hepatitis C is not listed as a disease for which the presumptive service connection statutes and regulations apply, however, this does not foreclose proof of direct service connection, as a claimant may prove causation.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303 (d)(the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran asserts that his current hepatitis C with liver dysfunction is related to receiving a gamma globulin immunization in service, receiving a tattoo with a shared needle, and engaging in high-risk sexual behavior during service.  In the alternative, he asserts that it is related to his alleged in-service exposure to Agent Orange in Vietnam, as well as exposure to asbestos due to duties on Navy ships.

The Veteran's November 1968 entrance and July 1970 separation examinations reflect normal evaluations with no mention of hepatitis C or liver dysfunction. 

A November 1969 service treatment record (STR) reflects the Veteran was assessed with urethritis related to complaints of discharge.  A smear test revealed non-specific organisms.  

A January 1970 STR reflects complaints of discharge and the Veteran was assessed with acute urethritis due to gonorrhea.  The Veteran indicated that he recently had sexual intercourse.

December 2009 to January 2010 private treatment record reflects a diagnosis of hepatitis C.

A January 2011 medical letter from a VA physician indicated that he had been treating the Veteran since 2002.  He noted the Veteran had no prior history of IV drug use or IV blood transfusion and that he served in Vietnam and presumably received gamma globulin shots during that deployment. 

October 2014 private treatment records reflect a diagnosis of end-stage liver disease secondary to hepatitis C. 

The Veteran underwent a VA examination in July 2015.  The Veteran was diagnosed with post-liver transplant related to hepatitis C.  The Veteran reported that he was diagnosed with a sexually transmitted disease (STD) during service and denied any known exposures to those with hepatitis, transfusions of blood products, episodes of blood-blood encounters, or use of intravenous/intranasal drugs.  He reported he received a tattoo with a shared needle and thread and that he got it sometime from 1969 to 1971 and that it was probably done in the barracks.  He also indicated that he got a gun injection when deployed.  He reported that he had not had alcohol in the past 35 to 40 years and also did not smoke a cigarette in the past thirty years.  The examiner noted that the STRs were silent for any signs or symptoms of hepatitis C and that the Veteran's entrance and separation examinations were silent for any tattoos.  The examiner also noted that the STRs do not indicate the Veteran received gamma globulin.  Per literature, in 1965 gamma globulin was changed from a routinely administered injection for troops heading to SW Asia, to one which was administered in high risk situations (such as for units in which high rates of hepatitis had developed).  The examiner noted the Veteran denied having been exposed to individuals with hepatitis and there was no report of hepatitis epidemic within his unit.  Additionally, the examiner indicated the Veteran's description of how he received his inoculations were not consistent with the manner in which gamma globulin is administered. 

The examiner opined, based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the precise etiology of the Veteran's prior hepatitis C could not be determined; however, it is most likely to have resulted from activities outside of his less than 2 years in active duty.  The examiner explained that both his enlistment and separation examinations are silent for presence of any tattoos, and although the Veteran's STR documents treatment for an STD, potential sexual transmission prior to and post active duty is unknown.  The examiner explained that parenteral exposure to the hepatitis C virus is the most efficient means of transmission, thus, it is not surprising that injection drug use with shared needles or other paraphernalia has been the most common identifiable source of acute HCV infection in the United States and there is little doubt that sexual transmission can occur, although the risk appears to be low.  Risk of transmission through tattooing via current professional practices (use of sterile single-use needles and non-shared inks) is minimal; however, risk is much greater with use of shared needles in a non-professional setting, as described by Veteran.  Per available literature, the risk of hepatitis C transmission through the sharing of needles is greater than through sexual transmission.  

The examiner noted the January 2011 medical letter which states that the Veteran "presumably did receive gamma globulin shots," however, concluded it is less likely as not that the Veteran who served from 1968 to 1970 actually received gamma globulin injections, as the STR does not indicate Veteran received gamma globulin and per literature, in 1965 gamma globulin was changed from a routinely administered injection for troops heading to SW Asia, to one which was only administered in high risk situations (such as to those in units in which high rates of hepatitis had developed).  The Veteran denied having been exposed to individuals with hepatitis-no report of hepatitis epidemic within his unit.  Additionally, the examiner explained that the Veteran's description of how he received his inoculations was not consistent with the manner in which gamma globulin would have been administered.  Based upon the above information, the examiner opined it is most likely that the Veteran did not receive gamma globulin during service.  

With regard to the Veteran's concern regarding the possibility that he contracted
hepatitis C through the use of air injectors for inoculations during his active duty service, the examiner indicated that although medical literature describes that transmission of hepatitis C by air gun injectors is a theoretical possibility, there is no objective evidence that use of air gun injections for immunizations does or has transmitted hepatitis C, but that it is known for certain that use of shared needles during tattooing does transmit hepatitis C.  The examiner concluded that the available evidence indicates that Veteran obtained his non-professionally applied tattoo (through use of shared needle) after separation from active duty service, and thus, a nexus could not be made between Veteran's history of hepatitis C and his military service.

The Veteran, through his attorney, submitted a statement in March 2017 indicating that the Veteran did most likely get the tattoo by a shared needle in service.  The Veteran asserts that although the tattoo was not noted on the separation examination, a 1 inch scar on his left knee that is noted on his November 1968 entrance examination was not noted on his July 1970 separation examination.  Moreover, the Veteran contends that the tattoos are 0.5 inches tall and reads "BJ" on the left forearm, and that because he is African-American and the ink on the tattoo is dark, the size, location, and his skin tone caused this tattoo to be missed on his separation examination.  

With regard to the gamma globin immunization, the Veteran contends that his labeled immunization report is blank, indicating that his record was incomplete.  The Veteran submitted an article, Immunization to Protect the U.S. Armed Forces: Heritage, Current Practice, Prospects, which states that the gamma globin was routinely given to troops assigned to Korea and Vietnam during the 1960s.

In an April 2016 private opinion, the private clinician indicated that hepatitis C progresses slowly and without signs and symptoms for as long as several decades and thus, it would not be unlikely the Veteran had in-service exposure to hepatitis C.  The clinician noted the Veteran's personal statement and statements made during the July 2015 VA examination indicate no history of blood transfusions, organ transplants prior to his diagnosis, and no history of body piercings or intravenous drug use.  The Veteran's history include in-service high-risk sexual behavior, questionable in-service shared needles for inoculation, and a questionable in-service tattoo, which are risk factors for hepatitis C. 

The private clinician noted that the Veteran indicated during the July 2015 VA examination that he got the tattoo around 1970, probably in the barracks, and that in a March 2016 statement, he reported that he received a tattoo during service by a fellow service member and that he stated that he received an inoculation by an air gun during basic training and another round of immunization on the ship after being deployed to Vietnam.  Although the July 2015 examiner concluded that the Veteran's description of how he received his inoculation were not consistent with the manner in which gamma globin is administered, the private clinician explained the exact type and administration of immunization received during service are unknown without documentation.  The clinician also explained that the Veteran's immunization record was blank, but that in order to be in the military, some form of immunizations would have been required.  The examiner also noted that the June 2015 examiner indicated that the Veteran's potential sexual transmission prior to and post-service was unknown, however, the Veteran reported in a statement that he engaged in high-risk sexual behavior while in the military and that he engaged in unprotected sex with females that resulted in at least one STD, but that after military service he did not engage in such activities, as he met his wife in 1971 and remains married to her.

The private clinician explained that the accumulated evidence indicates that hepatitis C can be transmitted by sexual contact and is supported by findings from the Acute Hepatitis Surveillance Study.  The private clinician also agreed that transmission of hepatitis C though sharing of needles is greater than sexual transmission, however, sexual transmission is still a risk factor, and, moreover, the Veteran has stated that he received a tattoo during service. 

Thus, the private clinician opined that due to the Veteran's numerous risk factors of hepatitis C that occurred during his service and the absence of pre-military and post-service risk factors, it is more likely than not that the Veteran's hepatitis C with resultant cirrhosis and subsequent liver transplant was the result of those risk factors encountered during service.  

The Board finds the April 2016 private medical nexus opinion highly persuasive to show hepatitis C with liver dysfunction attributable to military service.  The private clinician, who reviewed the entire record and has conducted thorough research on the matter, provided a detailed explanation for her positive medical opinion and specifically addressed the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (value of medical is found within its rationale).  Her medical opinion is consistent with the additional record, to specifically include the Veteran's report of engaging in high-risk activities during service and the private clinician specifically addressed the July 2015 VA examiner's opinions and findings.  Specifically, the private clinician explained that the July 2015 VA examiner discounted the Veteran's report of engaging in high- risk behavior of receiving a tattoo by a shared needle because the Veteran's entrance and separation examinations did not note a tattoo, however, the examiner ignored the Veteran's report that he received a tattoo in the barracks by a fellow service member.  In connection, as the Veteran and his representative points out, a one-inch left knee scar noted on his November 1968 entrance examination was not noted in his July 1970 separation examination, thus, given the Veteran's description of the tattoo, may have not been easily visible.  Although the Veteran was unclear of the exact date, the Veteran specifically stated that he recalled getting the tattoo in the barracks and by a fellow-service member, and both the July 2015 VA examiner and April 2015 private clinician explained the risk of contracting hepatitis C through tattooing by shared non-sterile needle in a nonprofessional environment is high.  

In addition, with regard to sexual transmission of hepatitis C, the July 2015 VA examiner concluded that the risk of contracting hepatitis C by sexual contact is low, however, as the April 2016 private clinician pointed out, sexual transmission is still a risk and the July 2015 examiner discounted this risk factor without addressing the Veteran's reports of not engaging in such behavior prior to service or after service when he got married to his current wife.  Finally, the Board notes the clinicians explained the exact type and administration of immunization received during service are unknown without documentation and that some form of immunizations would have been required to be in the military.  Notably, on the blank immunization record, the organization unit assigned is noted as the USS Meredith.  However, the Veteran's available military personnel records reflect that he was also assigned to USS Gunston Hall and USS New Orleans, and the Veteran asserts he was aboard the USS Gunston Hall when he was administered the gamma globulin shot.  Thus, as the Veteran and his representative asserts, the immunization record may be incomplete.  Given the benefit of the doubt doctrine, this opinion is sufficient to support a finding of service connection.  

For the above reasons, the positive private nexus opinion is at least as probative as the negative VA nexus opinion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hepatitis C with liver dysfunction is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. Tinnitus

In his December 2009 claim for service connection, the Veteran stated that while aboard USS Gunston Hall and "LPHII," he was constantly exposed to loud noises, weapon fire, and ship engines on a daily basis.  He reported that his ears rang and ached and that the condition has gotten worse over the years.  

In a March 2010 VA examination, the Veteran reported having tinnitus since service.  He stated that he was exposed to gunfire from the ship on the gun mount.  His living quarters were near the engine room and were very noisy.  He denied occupational noise exposure or recreational noise exposure.  He shot on the range during Reserve duty (a couple of years) with ear protection.  

The examiner did not provide the audiometric results because of unreliability and concluded she could not provide an opinion on the etiology of the Veteran's tinnitus without resorting to mere speculation and due to poor reliability of the test results. 

A May 2010 VA examination report concluded the Veteran's tinnitus is not caused by or a result of military noise exposure.  The examiner also stated that it is possible that non-organic hearing loss has contributed to his tinnitus, but he could not determine the etiology of his tinnitus without resorting to mere speculation.

The Veteran underwent an additional VA examination July 2013.  The examiner indicated the Veteran reported civilian noise exposure, thus, it is likely/possible that aging, occupational, and recreational noise exposure, and general health have contributed to his tinnitus and that it would be speculative to allocate a degree of his current tinnitus to each of these military or non-military etiologies listed.  

Here, the VA examinations reports confirm a diagnosis of tinnitus.  Thus, the first element of service connection is satisfied. 

In addition, the Veteran's statements that he experienced significant noise exposure during service are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form lists the Veteran's military occupational specialty as BM (boatswain's mate).  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure.

Regarding the issue of nexus, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service.  Here, the March 2010, May 2010, and July 2013 VA examinations could not provide an opinion as to whether the Veteran's tinnitus was caused by service.  In addition, the VA examiners failed to address the Veteran's contentions as to continuity of tinnitus since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  The Veteran competently and credibly asserted tinnitus since service and was constantly exposed to loud ship engine noise and artillery fire.  Although he wore hearing protection, the Veteran asserts experienced tinnitus since service and that it worsened throughout the years.  

In favor the claim are the statements from the Veteran, who has consistently asserted the presence of tinnitus since active duty service.  He is competent to both observe the presence of tinnitus and relate his current tinnitus to acoustic trauma from his active service, and the Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board, therefore, concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for hepatitis C with liver dysfunction is granted.   

Entitlement to service connection for tinnitus is granted.






REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted with regard to the remaining claims on appeal.

The Veteran asserts that his hypertension, diverticulosis, erectile dysfunction, and nausea and vomiting, are secondary to his Hepatitis C or in the alternative due to in-service exposure to Agent Orange in Vietnam, as well as asbestos due to his duties on Navy ships. 

With regard to his alleged service in Vietnam, it appears not all service personnel records have been associated with the record, thus, it is unclear whether the Veteran set foot in Vietnam or whether the ship he was aboard, USS Gunston Hall, was in Vietnam inland waterways.  The Veteran's available service personnel records reflect the Veteran reported to USS Gunston Hall in July 1969 in California and transferred to Subic Bay in December 1969.  A January 2010 response from the Personnel Information Exchange System indicates USS Gunston Hall was in the official waters of Vietnam from March 1968 to December 1969, but concluded there was no conclusive proof of Vietnam service.  A VA resource, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, also indicates that USS Gunston Hall conducted numerous troop, supply, and equipment landings at Da Nang, Chu Lai, etc., from September 1969 to February 1970.  

The Board additionally notes there is a discrepancy in the dates of the Veteran's service.  His DD-214 reflects service from November 1968 to August 1970, a corrected DD-215 indicates a correction of the separation date to August 1969, and however, the Veteran's STRs note the Veteran underwent a separation examination in July 1970 and that he underwent an "enlistment examination" in May 1976.

Hence, a remand is necessary to request all of the Veteran's service personnel records, including all DD-214s and all other documents which verify his service and the character of discharge, and deck logs of the USS Gunston Hall from November 1968 to December 1969, and from January 1970 to February 1970. 
In light of the Board's decision granting service connection for hepatitis C, and the Veteran's assertion that his hypertension, diverticulosis, erectile dysfunction, and nausea and vomiting are secondary to his hepatitis C, a remand of these matters is warranted to obtain a VA examination and opinion to address service connection on a secondary basis, as well as on a direct basis.

With regard to the Veteran's claim for service connection for bilateral hearing loss, the March 2010 examiner found the Veteran's audiometric hearing test was unreliable and thus, could not provide an opinion.  The July 2010 VA examiner found the Veteran's hearing was within normal limits, however, a July 2010 VA audiogram results reflect that the Veteran did have bilateral hearing loss for VA compensation purposes.  Finally, a July 2013 VA examiner indicated the Veteran reported civilian noise exposure; thus, it is likely/possible that aging, occupational, and recreational noise exposure and general health have contributed to his hearing loss and/or tinnitus, and that it would be speculative to allocate a degree of his current hearing loss to each of these military or non-military etiologies listed.  However, in addressing direct causation, the examiners did not address the Veteran's contentions, as well as lay statements from his spouse, that the Veteran experienced hearing loss since service and that it worsened as the years went by.  See Buchanan, 451 F.3d at 1336 n. 1.  In addition, the Veteran's November 1968 entrance examination reflects a notation of hearing loss in the left ear in the summary of defects and diagnoses.  However, none of the examiners have addressed this pertinent record or addressed whether the Veteran's hearing loss was aggravated by his active-duty service.  Thus, the Board finds an additional VA examination and opinion is required before it can reach a decision on the merits, as the current opinions of record are inadequate.  

Finally, deferral of the TDIU claim pending adjudication of these service connection claims is also warranted.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  The RO should undertake appropriate action to obtain from the appropriate official source(s), to include the JSRRC, a complete copy of the Veteran's service personnel records.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

2.  The RO should undertake appropriate action to obtain from the appropriate official source(s), to include the JSRRC, the deck logs from the USS Gunston Hall from November 1968 to December 1969, and from January 1970 to February 1970.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his hypertension, diverticulosis, erectile dysfunction, and nausea and vomiting, to include as secondary to his now service-connected hepatitis c and alleged in-service exposure to Agent Orange and asbestos.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should address the following: 

(1) (a)Whether it is as least as likely as not (50 percent probability or more) that the hypertension had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or alleged exposure to Agent Orange and asbestos during service, and (b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's now service-connected hepatitis C caused or aggravated his hypertension.  If aggravated, specify the baseline of the disability prior to aggravation and the permanent, measurable increase in the disability resulting from the aggravation.

(2) (a)Whether it is as least as likely as not (50 percent probability or more) that the diverticulosis had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or alleged exposure to Agent Orange and asbestos during service, and (b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's now service-connected hepatitis C caused or aggravated his diverticulosis.  If aggravated, specify the baseline of the disability prior to aggravation and the permanent, measurable increase in the disability resulting from the aggravation.

(3) (a)Whether it is as least as likely as not (50 percent probability or more) that the erectile dysfunction had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or alleged exposure to Agent Orange and asbestos during service, and (b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's now service-connected hepatitis C caused or aggravated his erectile dysfunction.  If aggravated, specify the baseline of the disability prior to aggravation and the permanent, measurable increase in the disability resulting from the aggravation.

(4) (a)Whether it is as least as likely as not (50 percent probability or more) that the disability manifested as nausea and vomiting had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or alleged exposure to Agent Orange and asbestos during service, and (b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's now service-connected hepatitis C caused or aggravated his disability manifested as nausea and vomiting.  If aggravated, specify the baseline of the disability prior to aggravation and the permanent, measurable increase in the disability resulting from the aggravation.

In answering these questions, the examiner should not use as a basis for his/her opinion the fact that these disabilities are not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

4.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his hearing loss.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record on appeal, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether the Veteran has a current hearing "disability" of either ear, as that term is defined by regulation.  See 38 C.F.R. § 3.385.  If a hearing disability is present in either ear, the examiner should offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disability can be attributed to service, to include any in-service exposure to noise.

In doing so, the examiner should address the Veteran's contention of continuity of hearing loss symptoms since service, and lay statements from his spouse asserting the same.  The examiner should also address the July 2010 VA audiogram, which indicates the Veteran meets the hearing loss thresholds, if hearing loss for disability VA compensation purposes is not found on exam.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


